Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 22, 2016

                                      No. 04-16-00691-CV

                             USAA FEDERAL SAVINGS BANK,
                                      Appellant

                                                v.

                                      Aaron J. WERLEIN,
                                           Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-05487
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
        The clerk’s record was due to be filed in this appeal on November 17, 2016. On
November 21, 2016, this court notified the trial court clerk that the clerk’s record was late. On
November 22, 2016, the trial court clerk responded to our notice by stating that the clerk’s record
has not been filed because appellant has failed to pay or make arrangements to pay the clerk’s
fee for preparing the record and that appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court